Citation Nr: 0117210	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



REMAND

The veteran had active military service from September 1991 
to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO granted an increased rating from 0 percent to 10 
percent for the veteran's service-connected sinusitis.  The 
veteran, contending his claim merited a rating in excess of 
10 percent, filed a notice of disagreement in April 2000 and 
a statement of the case (SOC) was issued in April 2000.  
Following review of additional pertinent evidence, the RO 
issued a supplementary SOC in September 2000.  The veteran 
submitted a substantive appeal in September 2000, with no 
hearing requested.

While this appeal was in remand status, a significant change 
in the law was effectuated.  Specifically, on November 9, 
2000, the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
the duty to assist.  This change in the law was made 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  In 
particular, the veteran identified the availability of VA 
treatment records which have not yet been obtained.  The VA's 
duty to assist requires that these records be made part of 
the appellate record.

The veteran has also alleged missing work because of the 
sinusitis.  The RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (The Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm 
an RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The veteran 
should be informed of the elements necessary to establish 
entitlement to an extraschedular rating and be afforded the 
opportunity to submit such evidence.

Furthermore, the medical evidence in this case needs 
clarification.  This will be addressed in the instructions to 
the physician below.  As further examination is deemed 
advisable, the veteran is hereby advised of the importance of 
appearing for such an evaluation.  In that vein, the 
veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a rating in excess of 10 
percent for sinusitis.  He should also be 
provided information on the evidence 
needed to substantiate a claim for an 
extraschedular rating.  In this regard, 
the veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment, or that he has had frequent 
periods of hospitalization due to his 
service connected disability.  This 
evidence may include records pertaining 
to lost time or sick leave used due to a 
service connected disability, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his service-connected 
sinusitis since July 2000.  The 
approximate dates of any such evaluation 
or treatment should be furnished by him 
to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA examination by a specialist 
in the diagnosis and treatment of nasal 
disorders, including sinusitis, for the 
purpose of determining the presence and 
severity of any sinusitis.  The veteran's 
claims folder in its entirety, to include 
a copy of this remand, is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  As 
well, any indicated diagnostic testing 
must be accomplished.  All applicable 
diagnoses must be fully set forth.  

The examiner should be asked to specify 
as follows:

I.  Does the veteran have x-ray 
evidence of sinusitis?

II.  Does the veteran have 
nonincapacitating episodes of 
sinusitis (episodes not requiring 
bedrest or treatment by a physician) 
manifested by headache, pain and 
purulent discharge or crusting?  If 
so, how many episodes has he had per 
year since 1999?  What is the basis 
for determining objectively that the 
veteran's complaints represent 
flare-ups of sinusitis?

III.  Has the veteran had any 
incapacitating episodes of sinusitis 
(lasting four to six weeks) which 
required antibiotic treatment?  If 
so, approximately how many episodes 
a year has he experienced since 
1999?  What is the basis for 
concluding that such episodes 
represented sinusitis?

IV.  Has the veteran had any 
surgery for sinusitis?  If so, 
the type of surgery should be 
described.  

5.  After completion of the requested 
development, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim for an increased 
rating on a schedular and extraschedular 
basis.  If the veteran fails to appear 
for the examination, the letter notifying 
him of the date and time of such 
evaluation and the address to which the 
letter was sent should be included in the 
claims folder.  In such case, 
consideration should be given to 
38 C.F.R. § 3.655.  If the benefit sought 
on appeal is not granted, the veteran and 
any representative should be furnished 
with a supplemental statement of the case 
setting forth the applicable evidence and 
the reasons for any decision.  They 
should then be afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  Moreover, the appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

